Case 5:13-cv-00286-FJS-TWD Document 124 Filed 03/31/20 Page 1 of 9



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JEFFREY SYDNEY and STEPHEN
CAPOUSIS, on behalf of themselves and
others similarly situated,

                                      Plaintiffs,

                     v.                                             5:13-CV-286
                                                                     (FJS/TWD)
TIME WARNER ENTERTAINMENT-
ADVANCE/NEWHOUSE PARTNERSHIP

                                      Defendant.


APPEARANCES                                          OF COUNSEL

LEVINE & BLIT, PLLC                                  LEWIS G. SPICER, ESQ.
499 South Warren Street, Suite 500B                  JUSTIN S. CLARK, ESQ.
Syracuse, New York 13202                             MATTHEW J. BLIT, ESQ.
       -and-
350 Fifth Avenue
Suite 3601
New York, New York 10118
Attorneys for Plaintiffs

KABAT, CHAPMAN & OZMER LLP                           J. SCOTT CARR, ESQ.
171 17th Street, NW, Suite 1550                      MICHAEL D. KABAT, ESQ.
Atlanta, Georgia 30363
Attorneys for Defendant

MACKENZIE HUGHES LLP                                 WILLIAM B. HUNT, ESQ.
Mackenzie Hughes Tower
440 South Warren Street – Suite 400
Syracuse, New York 13202
Attorneys for Defendant


SCULLIN, Senior Judge




                                               -1-
Case 5:13-cv-00286-FJS-TWD Document 124 Filed 03/31/20 Page 2 of 9



                        MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       On remand from the Second Circuit and pending before the Court is Defendant’s motion

for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure. See

generally Dkt. No. 68. With respect to this motion, the Court must determine whether Plaintiffs

were exempt from receiving overtime pay based on the “retail or service establishment”

exemption of the Fair Labor Standards Act (“FLSA”).


                                      II. BACKGROUND

       Time Warner Entertainment-Advance/Newhouse Partnership (“Defendant”) provided

telecommunications services, including cable television, internet and phone services to the

public. See Dkt. No. 68-2, Def’s Stmt. of Material Facts, at ¶ 1. Jeffrey Sydney and Stephen

Capousis (“Plaintiffs”) worked for Defendant as Territory Sales Representatives (“TSRs”). See

id. at ¶¶ 4, 6, 9, 10. TSRs were assigned to apartment complexes and other multiple dwelling

units where they had various responsibilities, which may have included (1) selling Defendant’s

services in their assigned territories; (2) taking work orders from potential customers calling in;

(3) troubleshooting technical or mechanical issues for existing customers; and (4) maintaining a

positive relationship with leasing agents and management of the apartment complexes to which

they were assigned. 1 See id. at ¶¶ 11-13; see also Dkt. No. 71, Pl’s Response to Def’s Stmt. of

Material Facts, at ¶¶ 12-13.



1
 Notably, the Second Circuit held that there were genuine issues of material fact as to what
Plaintiffs’ job duties entailed. See Dkt. No. 96, Second Cir. Mandate, at 8. On appeal, the
Second Circuit only addressed the outside salesperson exemption; and, thus, Plaintiffs’ job
duties were important. However, in this Memorandum-Decision and Order, the Court is
addressing the “retail and service establishment” exemption, to which Plaintiffs’ job duties are
not relevant. The Court references these facts for illustrative purposes only.
                                               -2-
Case 5:13-cv-00286-FJS-TWD Document 124 Filed 03/31/20 Page 3 of 9



         As TSRs, Plaintiffs were paid an annual salary of $15,600 on a bi-weekly basis and they

received commissions based on their sales during each fiscal month. See Dkt. No. 68-2 at ¶¶

96-97. Both Plaintiffs claimed that, on average, they worked more than 40 hours per week. See

id. at   ¶¶ 61, 64. Plaintiff Sydney asserted that he worked between 50 and 70 hours per week,

while Plaintiff Capousis claimed that he worked between 55 and 70 hours per week. See id.

Defendant ultimately terminated both Plaintiffs because of conduct that violated Defendant’s

policies. See id. at ¶¶ 136-145, 147-158.

         Plaintiffs filed their complaint in the instant action on March 13, 2013, claiming, among

other things, that Defendant failed to pay overtime wages in violation of the FLSA and New

York Labor Law (“NYLL”). See generally Dkt. No. 1, Compl., at 33-42. Defendant moved for

summary judgment and asserted various defenses, including that Plaintiffs were exempt from

overtime wages because they were outside salespersons; or, alternatively, Plaintiffs were

exempt because Defendant was a “retail or service establishment.” See Dkt. No. 68. On March

28, 2017, the Court granted Defendant’s motion in its entirety. See Dkt. No. 83, 2017 Order, at

20. Notably, the Court found that “[b]ased on [the] undisputed facts … Plaintiffs’ primary duty

was making sales”; and, “as a matter of law, the outside salesperson exemption applies to

Plaintiffs.” See id. at 9, 11. Thus, the Court held that Defendant was not required to pay

overtime wages. See id. at 11.

         Plaintiffs appealed, but they only challenged the Court’s grant of summary judgment

with respect to their claims for unpaid overtime arising under the FLSA and NYLL. See Dkt.

No. 85, Notice of Appeal; see also Dkt. No. 96, Second Cir. Mandate, at 2. On December 3,

2018, the Second Circuit issued a mandate vacating the Court’s 2017 Order and holding that

“the district court erred in holding on summary judgment that Plaintiffs’ primary duties were


                                                -3-
Case 5:13-cv-00286-FJS-TWD Document 124 Filed 03/31/20 Page 4 of 9



exempt sales, as opposed to non-exempt installations, and accordingly in its ultimate conclusion

that the outside sales exemption applied.” See Dkt. No. 96 at 4. The Second Circuit concluded

that, construing the evidence in the light most favorable to Plaintiffs, a reasonable factfinder

could find that their primary duties were installations; and, thus, there were genuine disputes of

material facts regarding Plaintiffs’ job duties. See id. at 7-8.

       The Second Circuit also noted, “[i]n the district court, [Defendant] argued that

[Plaintiffs] were also exempt as employees of retail or service establishments. See 29 U.S.C.

§ 207(i); 12 N.Y. Comp. Codes R. & Regs. § 142-2.2. The district court did not address this

argument, and [Defendant] does not raise it as an alternate ground for affirmance on this appeal.

We express no opinion as to the merits of this argument.” See id. at 3, n.2. After the Second

Circuit’s mandate, Defendant requested that the Court consider whether Plaintiffs are exempt as

employees of a retail or service establishment; the Court granted that request. See Dkt. No. 99,

Def’s Letter Request; see also Dkt. No. 100, Text Order.

       Thus, pending before the Court is Defendant’s motion for summary judgment, see Dkt.

No. 68; and the Court must determine whether the “retail or service establishment” exemption

(also called the “commissioned salesperson” or “7(i)” exemption) applies to Plaintiffs. If the

Court finds that this exemption applies, then Defendant is not liable to pay for Plaintiffs’

overtime hours worked. If, however, the Court finds that there is a question of fact as to

whether the commissioned salesperson exemption applies, then a factfinder will need to resolve

those disputed issues of fact as well as the disputed issues of fact related to whether Plaintiffs

were “outside salespersons.”




                                                -4-
Case 5:13-cv-00286-FJS-TWD Document 124 Filed 03/31/20 Page 5 of 9




                                      III. DISCUSSION

   A. Legal standard governing motions for summary judgment

   Rule 56 of the Federal Rules of Civil Procedure governs motions for summary judgment.

Under this Rule, the entry of summary judgment is warranted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). When deciding a summary judgment motion, a court must resolve

any ambiguities and draw all reasonable inferences in a light most favorable to the nonmoving

party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (citation omitted).


   B. “Retail or service establishment” exemption

       The FLSA imposes numerous minimum wage and maximum hour requirements on

employers. See 29 U.S.C. §§ 206-207; see also Charlot v. Ecolab, Inc., 136 F. Supp. 3d 433,

447 (E.D.N.Y. 2015). “The overtime compensation requirement, however, does not apply with

respect to all employees, see § 213, and exempts workers ‘employed … in the capacity of

outside salesman’ or as a ‘commissioned salesperson.’” Charlot, 136 F. Supp. 3d at 447

(quoting 29 U.S.C. §§ 213(a)(1), 207(i)); (citing Christopher [v. SmithKline Beecham Corp.],

132 S. Ct. [2156,] 2162 [(2012)]).

       “Whether an employee falls within an exemption under the FLSA ‘is a mixed question

of law and fact.’” Id. at 448 (quoting Myers v. Hertz Corp., 624 F.3d 537, 548 (2d Cir. 2010)).

“‘The question of how the [employees] spent their working time … is a question of fact. The

question whether their particular activities excluded them from the overtime benefits of the

FLSA is a question of law.’” Id. (quoting Ramos v. Baldor Specialty Foods, Inc., 687 F.3d 554,

558 (2d Cir. 2012) (quoting Icicle Seafoods, Inc. v. Worthington, 475 U.S. 709, 714, 106 S. Ct.

                                              -5-
Case 5:13-cv-00286-FJS-TWD Document 124 Filed 03/31/20 Page 6 of 9



1527, 89 L. Ed. 2d 739 (1986))). “An employer seeking to rely upon an exemption as a defense

to paying overtime bears the burden of proving that such exemption applies.” Id. (quoting

Young v. Cooper Cameron Corp., 586 F.3d 201, 204 (2d Cir. 2009)) (other citations omitted).

       The “retail or service establishment” exemption, as written in the FLSA, provides, in

relevant part, as follows:

       No employer shall be deemed to have violated subsection (a) by employing any
       employee of a retail or service establishment for a workweek in excess of the
       applicable workweek specified therein, if (1) the regular rate of pay of such
       employee is in excess of one and one-half the minimum hourly rate applicable to
       him under section 206 of this title, and (2) more than half his compensation for a
       representative period (not less than one month) represents commissions on goods
       and services. . . .

29 U.S.C. §207(i).

       The parties do not dispute that Defendant paid Plaintiffs in excess of one and one-half

the minimum hourly rate or that more than half of Plaintiffs’ compensation represented

commissions on goods and services. See generally Dkt. Nos. 68-1, Def’s Memorandum in

Support; 72, Pls’ Memorandum in Opposition; 80, Def’s Reply. Instead, the issue is whether

Defendant is a “retail or service establishment.”

       “Courts have continued to apply the definition contained in the repealed ‘§ 213(a)(2)’ of

the FLSA in determining whether an employer is a retail or service establishment.” Johnson v.

Wave Comm GR LLC, 4 F. Supp. 3d 423, 434 (N.D.N.Y. 2014) (citations omitted). “Under the

repealed section, a retail or service establishment was defined as ‘“an establishment 75 per

centum of whose annual dollar volume of sales of goods or services (or of both) is not for resale

and is recognized as retail sales or services in the particular industry.”’” Id. (quoting English [v.

Ecolab, Inc., No. 06 Civ. 5672(PAC)], 2008 WL 878456, *2 [(S.D.N.Y. Mar. 31, 2008)]

(quoting 29 U.S.C. § 213(a)(2) (repealed by Pub. L. No. 101-157 (1989)))).


                                                -6-
Case 5:13-cv-00286-FJS-TWD Document 124 Filed 03/31/20 Page 7 of 9



       Instead of citing to facts to establish these elements, Defendant asks the Court to find

that it is a retail or service establishment because all other courts considering this question with

respect to cable services companies have made that finding. See generally Dkt. Nos. 68-1, 80,

99, 101. According to Defendant, Plaintiffs have failed to distinguish the overwhelming

authority supporting this finding. See Dkt. No. 101, Def’s Supplemental Brief in Support, at 2.

Plaintiffs assert, however, that Defendant has not met its burden of proof at the summary

judgment stage because it failed to assert any material facts that would tend to show that either

(a) 75 percent of its annual volume of sales were not for resale or (b) that it is recognized as

retail sales or services in its particular industry. See Dkt. No. 72 at 27.

       Although Defendant cites to various cases finding that cable services companies fall

within the 7(i) exemption, the only fact that Defendant cites to support that it is a retail or

service establishment is in Ms. Kristine Lawrence’s declaration. In that declaration, Ms.

Lawrence, the Human Resources Manager for Defendant’s TSRs, attested, “[Defendant]

provides the public with telecommunications services, including cable television, internet and

phone services. TSRs sell cable, phone and internet to the general public. They sell only to the

ultimate end users, and do not sell these items for resale.” See Dkt. No. 68-5, Lawrence Decl.,

at ¶ 4. Looking at this in the light most favorable to Plaintiffs, it shows that Plaintiffs’ jobs

entailed selling to end-users, but it does not give any facts about Defendant’s overall sales.

Without this data, there is a genuine dispute of material fact as to whether Defendant, as a

business, made 75% of its sales to an end-user, i.e., its goods or services were not for resale.

       Further, Defendant fails to provide any facts to meet its burden of showing that it is

recognized as retail sales or services in its industry. See generally Dkt. Nos. 68-1, 80, 99, 101.

The Wave Comm court noted, “[a]lthough the FLSA’s language references recognition within


                                                 -7-
Case 5:13-cv-00286-FJS-TWD Document 124 Filed 03/31/20 Page 8 of 9



the applicable industry, the Supreme Court has held that the question of whether a defendant’s

business is recognized as retail is determined by the court, not by the defendant or the

defendant’s industry.” Wave Comm, 4 F. Supp. 3d at 436 (citing Idaho Sheet Metal Works, Inc.

v. Wirtz, 383 U.S. 190, 204-05, 86 S. Ct. 737, 15 L. Ed. 2d 694 (1966); English, 2008 WL

878456, at *12). “To aid in this determination, courts have fashioned another two-prong test

based on [Department of Labor] regulations: (1) the establishment must be part of an industry in

which there is a ‘retail concept’; and (2) the establishment’s services must be recognized as

retail in that particular industry.” 2 Id. (citing Kelly [v. A1 Technology, No. 09 Civ.

962(LAK)(MHD)] 2010 WL 1541585, at *11 [(S.D.N.Y. Apr. 12, 2010)] (citing 29 C.F.R.

§§ 779.316, .322)). Defendant has not alleged any facts to support a finding that it has a “retail

concept” or that it is recognized as retail within the industry.

       In every case on which Defendant relies, the court performed an in-depth analysis of

each of the above-referenced factors by looking at the specific facts that the parties cited for

support. Although the cases that Defendant cites clearly state that the cable services defendants

were retail or service establishments, the defendants in each of those cases met their burden of

showing that the undisputed facts supported that finding of law. See generally Charlot, 136 F.

Supp. 3d at 457-72; Wave Comm, 4 F. Supp. 3d at 433-41; Matrai v. DirecTV, LLC, 168 F.

Supp. 3d 1347, 1358-65 (D. Kan. 2016); Owopetu v. Nationwide CATV Auditing Servs., Inc.,




2
  “To determine whether a particular business has a retail concept, courts look to whether the
business: (1) ‘sells goods or services to the general public’; (2) ‘serves the everyday needs of
the community’ by providing for the ‘comfort and convenience of such public in the course of
its daily living’; and (3) ‘is at the end of the stream of commerce.’” Charlot, 136 F. Supp. 3d at
468 (quoting [Wave Comm], 4 F. Supp. 3d at 440 (citing 29 C.F.R. § 779.318(a))) (footnote
omitted).

                                                -8-
Case 5:13-cv-00286-FJS-TWD Document 124 Filed 03/31/20 Page 9 of 9



No. 5:10-CV-18, 2011 WL 4433159, *2-*7 (D. Vt. Sept. 21, 2011); Jones v. Tucker Commc’ns,

Inc., No. 5:11-CV-398 (MTT), 2013 WL 6072966, *4-*10 (M.D. Ga. Nov. 18, 2013).

       The Court finds that Defendant has not met its burden to show that there are facts to

support that it was a retail or service establishment for purposes of the section 7(i) exemption to

prove that it applies. At the very least, there are genuine issues of material facts as to whether

75 percent of Defendant’s business was not for resale and whether it was considered as retail

sales or services in its industry. Accordingly, the Court denies Defendant’s motion for

summary judgment with respect to the retail or service establishment exemption. 3



                                       IV. CONCLUSION

       After carefully considering the entire file in this matter, the parties’ submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Defendant’s motion for summary judgment with respect to the retail or

service establishment exemption, see Dkt. No. 68, is DENIED; and the Court further

       ORDERS that this matter is referred to Magistrate Judge Dancks for all further pretrial

matters.


IT IS SO ORDERED.


Dated: March 31, 2020
       Syracuse, New York




3
 Pending before Magistrate Judge Dancks is Plaintiffs’ motion to certify a class based on the
argument that they are not outside salespersons. See Dkt. No. 120. The Court notes that this
Memorandum-Decision and Order does not impact that motion.
                                                -9-
